IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00451-CR

                         EX PARTE JOSEPH MADISON



                          From the 361st District Court
                             Brazos County, Texas
                                Trial Court No.


                          MEMORANDUM OPINION

        Joseph Madison requests an out-of-time appeal in this original proceeding. By

letter dated December 12, 2012, the Clerk of this Court notified Madison that the

proceeding was subject to dismissal because it appeared this Court did not have

jurisdiction to grant an out of time appeal. See Wallace v. State, 2007 Tex. App. LEXIS

3203 (Tex. App.—Waco Apr. 25, 2007, no pet.) (“The appropriate vehicle for seeking an

out-of-time appeal is by writ of habeas corpus from the Court of Criminal Appeals

pursuant to article 11.07 of the Code of Criminal Procedure. TEX. CODE CRIM. PROC.

ANN. art. 11.07 (Vernon 2005); Portley v. State, 89 S.W.3d 188, 189 (Tex. App.—Texarkana

2002, no pet.); Reyes v. State, 883 S.W.2d 291, 293 n.2 (Tex. App.—El Paso 1994, no

pet.).”).
       Madison was further warned that the Court would dismiss the appeal unless,

within 21 days of the date of the letter, a response was filed showing grounds for

continuing the appeal. More than 21 days have passed and Madison has not filed a

response.

       This appeal is dismissed.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 17, 2013
Do not publish
[OT06]




Ex parte Madison                                                            Page 2